The opinion of the court was delivered by
Pierpoint, C. J.
It appears from the case that, on the 17th of October, 1863, the President of the United States issued, a call for three hundred thousand men; that under that call the quota of the defendant town was twelve ; that on the 30th of November, 1863, the town voted to pay $200 to each volunteer who should enlist on that quota. On the 21st of December following, the plaintiff, being then in the service, re-enlisted, and was mustered in on the 22d of December. At that time the quota of the town was not full. On these facts the plaintiff seeks to recover.
There is nothing in the case to show that at the time the plaintiff re-enlisted he had any knowledge that the town was paying a bounty for volunteers, or had any quota to be filled, or that he re-enlisted in expectation or anticipation of receiving a bounty under an existing or contemplated vote of the town, or that he took any steps to have himself applied upon the quota of the town under said call, and he was not, in fact, applied upon such quota. And it also appears that neither the authorities of the state, or of the town, had any knowledge, or means of knowledge, that would have enabled them to make the plaintiff available upon that quota until nearly a month after the quota was otherwise filled, and the town discharged from all obligation under said call. The plaintiff took no steps to give notice to the officers of the town, or to cause such notice to be given, that they, by the exercise of reasonable diligence and caution, could have learned of his enlistment, and a knowledge of the fact only came to the adjutant-general’s office on the 20th day of January, 1864, and to *412the defendant about the last of that month, and a month after the quota was full. This court has never held that no notice in this class of cases was necessary, but only that the notice proved in certain cases was sufficient; but no case has been decided going the length necessary to cover the facts disclosed in this case. Again, there is nothing in the case to show that, at the time the plaintiff re-enlisted, he re-enlisted to the credit of the defendant town. Eor aught that appears, the credit to the town may have been made long subsequent to the enlistment, either upon his own motion, or that of the authorities, if he was in fact a resident of the town.' His inducement to re-enlist may have been, solely, the liberal bounty and furlough offered by the authorities of the United States to veterans who would re-enlist. The length of time that elapsed after his re-enlistment before the adjutant-general was notified of his enlistment to the credit of the defendant town, would seem to favor this idea. Upon the facts, he certainly could not have been influenced by any expectation of a bounty from the town of Fletcher. Inasmuch as the plaintiff did not, in fact, apply on the quota, we think, upon the whole case, the plaintiff has failed to bring himself within either the letter or spirit of the vote, and that the judgment of the county court should have been for the defendant.
The judgment of the county court is reversed, and judgment rendered for the defendant for his cost.